Title: To James Madison from Andrei Dashkov, [ca. 2/14 July 1809]
From: Dashkov, Andrei
To: Madison, James


Monsieur le President!
[ca. 2/14 July 1809]
Il me Seroit difficile d’éxprimer à Votre Excellence tout⟨e⟩ la Satisfaction dont je suis penétré d’avoir à vous présent⟨é⟩ les assurances de l’amitié du Grand Monarque qui me députe auprès de Vous.
Désirant d’étendre les liens d’affection et de commer⟨ce⟩ qui unissent les différentes Nations policées, et certain de la Sagesse qui régne dans vos Conseils Sa Majesté-Impériale m’a confié la tache importante de perfectio⟨n⟩ner les rélations commerciales entre les deux pays de ress⟨er⟩rer les liens d’amitié, et de prevenir tout Ce qui peut la troubler.
Toujours occupé du bonheur de Ses peuples Sa Majest⟨é⟩ l’Empereur n’a pu oublier les interets de cette portion d⟨e⟩ ses Sujets que l’immensité de Ses Etats rapproche de vo⟨s⟩ Concitoyens, ni méconnoitre les avantages réciproque⟨s⟩ de leurs liaisons lorsqu’elles Seront établies Sur des base⟨s⟩ solides.
Pour remplir dignement les ordres de mon auguste Souverain il faudroit Sans doute d’autres talens que les miens, mais je Suis rassuré par le zèle qui m’anime par la droiture de mes intentions et par l’espoir de mérit l’éstime de Vôtre Excellence et celle de vos Concitoyens. J’ai enfin l’éxemple de Mr Levett Harris chargé de vos interêts à St. Petersbourg dont la conduite Sage éclairée et loyale a mérité la haute approbation de Sa Majeste Imperiale.
En résidant au milieu de vos Concitoyens, je croirai Souvent n’avoir pas changé de demeure. J’admirerai toujours les créations hatives du genie, les progrès rapides de la civilisation et une nature neuve encore cédant de toutes parts aux entreprises de l’homme protégé par les Loix, guidé par les Sciences et cultivant les arts avec Succès.
Si je peux réussir à me rendre agréable à Vôtre Excellence et au Corps illustre que vous présidez avec tant d’éclat mes instructions Seront faciles à Suivr⟨e⟩ et je croirai avoir rempli Convenablement les vue⟨s?⟩ de mon Auguste Souverain.
 
Condensed Translation
Expresses satisfaction at presenting assurances of friendship from the Russian monarch. Has been appointed to draw closer the ties of affection and commerce and to forestall all that might disturb them. The Russian emperor has not forgotten the interests of those subjects who have ties to American citizens. Dashkov is reassured in his ability to carry out the emperor’s orders by his zeal, the rectitude of his intentions, and the hope of meriting the respect of JM and his fellow citizens. Looks to the example of Levett Harris, who has merited the high approbation of the Russian emperor. Compliments Americans on their creativity, their progress, and their youthful flexibility, which will make him think that he has not changed abodes. Wishes to make himself agreeable to the President.
